The Honorable Bobby L. Glover State Senator Post Office Box 1 Carlisle, AR 72024
Dear Senator Glover:
I am writing in response to your request for my opinion on the following question:
  Can the electorate of Lonoke County vote to reallocate an existing one percent (1%) sales and use tax to take 15% from the cities and 15% from the county to create a special fund for other purposes?
RESPONSE
I am enclosing for your information a copy of Ark. Op. Att'y Gen. No.2004-033, in which I answered this question in the affirmative with respect to the very Lonoke County tax at issue in your request. Rather than repeat my analysis here, I will simply note that I continue to subscribe to the conclusions set forth in my previous opinion.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh